Citation Nr: 1307536	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  10-40 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, status post total shoulder replacement.

2.  Entitlement to service connection for a right knee disorder, to include osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran's claims file has since been transferred to the RO in Des Moines, Iowa.  The Veteran was afforded a Board hearing, held by the undersigned, in May 2012.  A copy of the hearing transcript (Transcript) has been associated with the record.  The appeal was remanded by the Board for further development in August 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A left shoulder disorder, status post total shoulder replacement, was not manifest during service, was not manifest within one year of separation, and the Veteran's current diagnosis of degenerative joint disease is not attributable to service.  

2.  A right knee disorder was not manifest during service, was not manifest within one year of separation, and the Veteran's current diagnosis of osteoarthritis is not attributable to service.




CONCLUSIONS OF LAW

1.  A left shoulder disorder, status post total shoulder replacement, was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 

2.  A right knee disorder was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in April 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in July 2009.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, as directed by the August 2012 Board remand, a VA examination was provided in January 2013 so as to ascertain whether any claimed disorder was etiologically-related to an inservice accident, or otherwise related to his period of active duty.  

To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report is adequate, as the examiner included a thorough review of the file, as well as a physical examination, and provided findings relevant to the issue at hand following the examination.  The Veteran's complaints and lay history were also considered and discussed, to include his accounts of in-service accidents in 1972 and 1973, as was prior medical evidence of record.  Rationale was provided with the opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to these issues on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2012).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection

The Veteran claims that he suffers from disorders of the left shoulder and right knee, and that these disorders are related to a pair of in-service injuries.  He contends that he injured his left shoulder when he fell into a foxhole in 1972, with his rifle up against his shoulder, resulting in a dislocation.  He further maintains that his right knee was injured when he slipped in the mess hall in May 1973.

To that end, the Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

At the outset, the Board notes that the evidence of record does contain a diagnosis of degenerative joint disease of the left shoulder and right knee.  Thus, element (1) of Hickson has been satisfied for these issues, as current diagnoses are of record.  

Turning to the Veteran's period of active service, service treatment records indicate that he jumped in a foxhole, catching his elbow on the edge and forcing it upward, and subsequently reported with left shoulder pain in August 1972.  While an x-ray of the shoulder was normal, his left arm was placed in a sling for three days.  Service treatment records also indicate that he reported twice with knee pain, in May 1973 and August 1974.  In May 1973, the Veteran reported that he injured his right knee when he slipped in the mess hall.  On examination, the right knee was tender on palpation, with no swelling or discoloration.  The examiner diagnosed the Veteran with a muscle strain.  In 1974, it was noted that the Veteran twisted his knee when playing football, though the report did not specify which knee.  Very sharp pain was reported, but a diagnosis was not provided.  On separation in May 1975, upper and lower extremities were normal.

Turning to post-service medical evidence, a VA Hospital Summary in March 1982 revealed a history of a "hyperextended right knee during basketball and a broken large right toe about a year ago."  

VA outpatient treatment reports from November 2006 indicate that the Veteran underwent a procedure to repair right knee cartilage in 1999.  

A private treatment report dated January 28, 2009, noted that the Veteran fell into a foxhole in 1972, with his rifle up against his shoulder, resulting in a dislocation.  The Veteran reported waxing and waning shoulder pain over the years.  It was also noted that he underwent a rotator cuff repair on the left shoulder in the past.  The Veteran was diagnosed with degenerative arthritis left shoulder, and possible impingement.  

A VA outpatient treatment report, also dated January 28, 2009, indicated that the Veteran's left shoulder pain was chronic, with an "exacerbation" approximately three months prior.  A total left shoulder replacement was performed in May 2009.

A May 2009 VA examination report noted the Veteran's in-service accident, and diagnosed the Veteran with total left shoulder replacement.  Although the in-service incident was noted, the examiner found that the Veteran's service treatment records did not indicate a left shoulder injury, as he was assessed only with injuries to the chest wall and rib cartilage at that time.  Instead, the examiner attributed the Veteran's left shoulder condition to a work-related injury, finding that his claimed left shoulder disorder was not related to service.  

As to the Veteran's other claim, following the May 2009 VA examination he was diagnosed with osteoarthritis, right knee.  The examiner found that the Veteran's right knee injury from May 1973 was the least symptomatic and pathologic, given that the Veteran's uninjured left knee demonstrated significant arthritis.  The examiner then stated that the Veteran's right knee osteoarthritis was not secondary to a 1973 injury.  

Following an August 2012 Board remand, the Veteran was afforded an additional VA examination in January 2013.  At that time, the Veteran reported that he slipped on a wet floor during service while in Korea in 1973 and twisted his right knee.  He indicated that the knee improved after a few days, and that he noticed both knees causing him pain 12-13 years prior while he was pouring concrete.  Since then, he reported great pain, and each knee has undergone arthroscopic surgery.  His pain was constant, and he indicated that he wore knee braces.  

X-rays revealed bilateral, advanced degenerative arthritis of the knees, left greater than right.  The examiner noted the service treatment record from 1973, as well as the 1974 injury (which did not specify which knee was affected) and post-service reports which reflected a worsening of his condition.  The examiner pointed out that the injury in 1973 was a minor knee injury, and one which could not have been responsible for the degenerative joint disease in the right knee.  It was noted that obesity and occupation were risk factors for degenerative arthritis, and the Veteran had a body mass index (BMI) of 34.3, and that his knees began to cause him pain when he was working construction.  Further, the examiner stated that the Veteran's left knee was worse than the right, which the Veteran claimed was uninjured.  As traumatic arthritis represents and acceleration of an arthritic condition, such evidence would not be expected should the right knee disorder be linked to a traumatic event.  As such, the examiner opined that it was less likely than not that the Veteran's right knee disorder was etiologically-related to his period of active service.

As for the left shoulder, the Veteran reported that he fell in a hole during basic training, that he was seen by a medic, and that his shoulder was treated with a sling for a few days.  He further reported that his shoulder got better, and that he didn't notice pain until 2000, at which time he was performing manual labor.  By 2010, his degenerative arthritis was so advanced that he required a left shoulder replacement.  

The examiner remarked that service treatment reports indicate a rib and muscle injury in 1972, as opposed to a shoulder injury (x-rays at the time were normal).  At best, per the examiner, the Veteran experienced a temporary exacerbation of a preexisting condition (retained bullet).  Further, the examiner contended that a post-service work injury, also involving the shoulder, was more likely the cause of his current disorder, and not his in-service accident.  

While other private and VA treatment reports were reviewed, the Board notes that the record is silent for any medical opinion linking either disorder to the Veteran's period of active duty, to include either in-service accident.

The Veteran's testimony before the Board in May 2012 echoed prior reports of his medical history.  He testified that, when carrying a tray of food in the mess hall, he slipped on some grease and water, and his knee went out from under him.  He further stated that the knee bothered him throughout his military career, though he did not report his symptoms.  See Transcript, pp. 3-4.  Regarding his shoulder, he added that he experienced pain in his left shoulder from the remainder of his active service to the present.  As to his post-service accident, in which he injured his left shoulder pulling tree limbs, the Veteran testified that he experienced an aggravation of a disorder which began in the military.  See Transcript, p 8.

As to the lay evidence of record, to include the Veteran's May 2012 Board hearing testimony, the Veteran is competent to report in-service symptomatology, such as left shoulder or right knee pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Acknowledgement is given to the Veteran's assertions that his left shoulder and right knee disorders are linked to accidents during his period of active duty.  In that regard, he is deemed competent to report symptoms such as pain and weakness in each joint.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as a layperson without medical knowledge, training, and/or experience, he is not found to be competent to provide an opinion as to whether a complex medical diagnosis is linked to one traumatic event.  Opinions of that nature require a level of medical expertise that the Veteran does not possess.  Indeed, as discussed above, medical experts have reviewed the claims file, examined the Veteran, and considered his personal statements, and ultimately determined that the Veteran's claimed disorders are not related to his military service.

Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.  Here, there is no persuasive lay or medical evidence to support a link between a currently-diagnosed lumbar and cervical disorders and his period of active duty.  

As such, while the Board has reviewed the Veteran's medical history of record, to include VA and private treatment, the record lacks a probative medical opinion linking any chronic disorder of the disorder of the left shoulder or right knee to the Veteran's period of active service.  

In sum, the most probative evidence of record does not establish that the Veteran's currently-diagnosed knee or shoulder disorders had their onset in service, or within one year after separation.  Instead, the most probative evidence of record indicates that it is less likely than not that any shoulder or knee disorder is related to an in-service accident, or otherwise related to his period of active duty.  The Veteran himself has stated that each in-service injury resolved prior to separation, and that neither joint caused him pain until decades following separation (and each as a result of a work injury).  The Board has fully considered the lay statements of record, and does not doubt that the Veteran suffers from chronic knee and shoulder pain.  However, and as explained above, the most probative evidence of record does not indicate that any current, claimed disorder is related to a his period of military service.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claims, and therefore his claims for service connection for disorders of the left shoulder and right knee must be denied.


ORDER

Entitlement to service connection for a left shoulder disorder, status post total shoulder replacement, is denied.

Entitlement to service connection for a right knee disorder, to include osteoarthritis, is denied.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


